 1   Aaron J. Fischer (SBN 247391)                    Jessica Valenzuela Santamaria (SBN 220934)
      Aaron.Fischer@disabilityrightsca.org             jvs@cooley.com
 2   Anne Hadreas (SBN 253377)                        Mark A. Zambarda (SBN 314808)
      anne.hadreas@disabilityrightsca.org              mzambarda@cooley.com
 3   DISABILITY RIGHTS CALIFORNIA                     Addison M. Litton (SBN 305374)
     1330 Broadway, Suite 500                          alitton@cooley.com
 4   Oakland, CA 94612                                COOLEY LLP
     Telephone: (510) 267-1200                        3175 Hanover Street
 5   Fax: (510) 267-1201                              Palo Alto, CA 94304-1130
                                                      Telephone: (650) 843-5000
 6   Donald Specter (SBN 83925)                       Facsimile: (650) 849-7400
      dspecter@prisonlaw.com
 7   Margot Mendelson (SBN 268583)                    Attorneys for Plaintiffs
      mmendelson@prisonlaw.com
 8   Sophie Hart (SBN 321663)
      sophieh@prisonlaw.coom
 9   PRISON LAW OFFICE
     1917 Fifth Street
10   Berkeley, California 94710
     Telephone: (510) 280-2621
11   Fax: (510) 280-2704

12   Attorneys for Plaintiffs

13

14                                     UNITED STATES DISTRICT COURT

15                                 EASTERN DISTRICT OF CALIFORNIA

16                                        SACRAMENTO DIVISION

17
      LORENZO MAYS, RICKY                         )    Case No. 2:18-cv-02081 TLN KJN
18    RICHARDSON, JENNIFER BOTHUN,                )
      ARMANI LEE, LEERTESE BEIRGE, and            )    CLASS ACTION
19    CODY GARLAND, on behalf of themselves       )
      and all others similarly situated,          )    Findings and Recommendations
20                                                )
                         Plaintiffs,              )    Recommending Final Approval of Class
21                                                )    Action Settlement be Adopted
              v.                                  )
22                                                )    Date: December 6, 2019
      COUNTY OF SACRAMENTO,                       )    Time: 11:00 a.m.
23                                                )
                                                  )    Judge: Hon. Kendall J. Newman
                         Defendant.
24                                                )
                                                  )
25                                                )
                                                  )
26                                                )

27

28
 1          On November 12, 2019, Plaintiffs and Defendant County of Sacramento (“Defendant”) filed

 2   a Joint Motion for Final Approval of Class Action Settlement. The matter came before the Court for

 3   a hearing on December 6, 2019. Having considered the briefing in support of the motion, responses

 4   from class members, relevant legal authority, and the record in this case, the Court GRANTS the

 5   motion.

 6          1.      Under Federal Rule of Civil Procedure 23(e), “claims, issues, or defenses of a

 7   certiﬁed class may be settled . . . only with the court’s approval.” The Ninth Circuit has instructed

 8   district courts to consider and balance multiple factors when assessing whether a settlement is “fair,

 9   adequate, and free from collusion” under Rule 23(e). See Hanlon v. Chrysler Corp., 150 F.3d 1011,

10   1027 (9th Cir. 1998). These factors include:

11          the strength of the plaintiffs’ case; the risk, expense, complexity, and likely duration of
12          further litigation; the risk of maintaining class action status throughout the trial; the
            amount offered in settlement; the extent of discovery completed and the stage of the
13          proceedings; the experience and views of counsel; the presence of a governmental
            participant; and the reaction of the class members to the proposed settlement.
14

15   Id. at 1026. “This list is not exclusive and different factors may predominate in different factual
16   contexts.” Torrisi v. Tucson Elec. Power Co., 8 F.3d 1370, 1376 (9th Cir. 1993).
17          2.      The Court finds that consideration of the factors favors settlement, and that the
18   settlement is fair, reasonable, and adequate.
19                  a.        Strength of Plaintiffs’ Case and the Risk, Expense, and Complexity of Further
20   Litigation: The Plaintiffs’ case is strong, as shown by the evidence that has been submitted and the
21   serious ongoing settlement discussions that began even before the complaint was filed. However,
22   Plaintiffs face substantial burdens in demonstrating a current and ongoing violation of individuals’
23   constitutional rights on a system-wide basis. Proceeding through pre-trial motions, trial, and
24   possible appeal would impose risks, costs, and a substantial delay in the implementation of any
25   remedy in this matter.
26                  b.        Risk of Maintaining a Class Action Status Through Trial: Plaintiffs face little
27   or no risk of maintaining class action status throughout the trial. The Court approved the parties’
28
 1   joint application for class action status on December 28, 2018, ECF No. 49, and it is unlikely that

 2   Defendant would contest class certification if the Court rejects the proposed Consent Decree. See

 3   Fed. R. Civ. P. 23(c)(1)(C) (allowing court to revisit certification before final judgment).

 4                  c.      Extent of Discovery Taken in the Case: Settlement discussions began even

 5   before the filing of this case, and were informed by considerable information-sharing as well as the

 6   investigation conducted through class counsel Disability Rights California’s statutory access

 7   authority. The parties also engaged in targeted discovery after the case was filed. Throughout,

 8   Plaintiffs’ counsel had access to the jails, personnel who worked there, and people incarcerated

 9   there. The settlement also was informed by the opinions of five neutral experts who had access to

10   the jails.

11                  d.      Experience and Views of Counsel: Plaintiffs’ counsel has extensive experience

12   in prisoners’ rights litigation and complex class action litigation and believe that the settlement here

13   is in the best interest of all plaintiffs. Defendant is represented by counsel who similarly is

14   experienced and knowledgeable in this type of litigation. The Court has already found that

15   “experienced and knowledgeable counsel . . . have actively prosecuted and defended this litigation.”

16   ECF No. 88 at 2.

17                  e.      Reaction of the Class Members to the Settlement: The reaction of class

18   members to the settlement further supports final approval. Defendant complied with the Court’s

19   order regarding the provision of notice to the class. ECF No. 91. Class members were afforded an

20   opportunity to comment or object to the settlement, and this Court held a hearing on the matter.

21   Though approximately 3,700 individuals are incarcerated at Defendant’s jails, the Court received

22   only four letters about the settlement, including one from a non-class member. See ECF Nos. 96-98,

23   100. The letters detailed individual experiences with the deficiencies for which Plaintiffs seek a

24   remedy in this case; these letters weigh in favor of approving the Consent Decree.

25                  The Court is satisfied that the concerns in the comments are adequately addressed by

26   the Consent Decree. The Court also notes that the settlement will not bar individual damage claims

27   by class members. See Hiser v. Franklin, 94 F.3d 1287, 1291 (9th Cir. 1996) (“[T]he general rule is

28   that a class action suit seeking only declaratory and injunctive relief does not bar subsequent
 1   individual damage claims by class members, even if based on the same events.”). Overall, the

 2   reaction to the Consent Decree therefore weighs in favor of approval.

 3                  f.      Whether the Settlement Appears Non-Collusive: As this Court has previously

 4   found, “the proposed settlement is the product of arms-length, serious, informed, non-collusive,

 5   negotiations.” Doc No. 88 at 2. The parties have presented no reason for the Court to reconsider

 6   this previous finding. Accordingly, this factor weighs in favor of approval.

 7          3.      The Court further finds that the Consent Decree meets the requirements of the Prison

 8   Litigation Reform Act at 18 U.S.C. § 3626(a). In so doing, the Court finds that the relief contained

 9   therein is narrowly drawn, extends no further than necessary to ensure the protection of the federal

10   constitutional and statutory rights of Plaintiffs, and is the least intrusive means necessary to

11   accomplish those objectives.

12          Accordingly, IT IS HEREBY RECOMMENDED that the Joint Motion for Final Approval of

13   the Class Action Settlement (ECF No. 102) be GRANTED. The undersigned finds that the Consent

14   Decree should be approved and adopted as the Order of the Court, the parties should be ordered to

15   comply with all its terms, and the Defendant should be ordered to implement the Remedial Plan and

16   accompanying policies pursuant to the schedule set forth therein.

17          These findings and recommendations are submitted to the United States District Judge

18   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within ten days after being

19   served with these findings and recommendations, any party may file written objections with the

20   court and serve a copy on all parties. Such a document should be captioned “Objections to

21   Magistrate Judge’s Findings and Recommendations.” Any response to the objections shall be filed

22   and served within ten days after service of the objections. The parties are advised that failure to file

23   objections within the specified time may waive the right to appeal the District Court’s order.

24   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

25   ////

26   ////

27   ////

28   ////
 1          The parties are advised that if they do not object to these recommendations, each counsel

 2   shall file a statement of non-opposition or statement of no objections, to shorten the objection period

 3   and facilitate the adjudication of this motion by the district court.

 4   Dated: December 9, 2019

 5

 6

 7
            /mays2081.fair
 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
